Exhibit 10.1

 



LOAN AGREEMENT

 



DATE: August 28, 2019     LENDER: AENEAS VENTURE PARTNERS 3, LLC   an Arizona
limited liability company   3120 West Carefree Highway, Suite 1-229   Phoenix,
AZ 85086   Attn: Joseph Villasenor     BORROWER: ITEM 9 PROPERTIES, LLC
(collectively) a Nevada limited liability company   2033 N. Overfield Rd.   Casa
Grande, AZ 85194   Attn: Bryce Skalla       BSSD GROUP, LLC   an Arizona limited
liability company   2033 N. Overfield Rd.   Casa Grande, AZ 85194   Attn: Bryce
Skalla



 

 

 

BACKGROUND:

 

A. Item 9 Properties, LLC, a Nevada limited liability company (“Item 9”) whose
associated federal tax identification number is 83-135188 and BSSD Group, LLC,
an Arizona limited liability company (“BSSD”) whose associated federal tax
identification number is 82-1803926 (collectively included in the singular term,
“Borrower”), have applied to Lender for a loan ("Loan") in the maximum principal
amount of Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000).

 

B. The purpose of the Loan is to provide Item 9 with funds to complete
development and construction of a parcels of real property located in Pahrump,
Nye County, Nevada owned by Item 9 (“Nevada Real Property”).

 

C. Co-borrower BSSD is an affiliate of Item 9 and the owner of Real Property
located at or near 3400 West Highway 287, in Coolidge (“City”), Pinal County
(“County”), Arizona (“Real Property”), more specifically described in Exhibit A
attached. All improvements constructed on the Real Property (“Improvements”),
and all personal property of BSSD (“Personal Property”) located on and used in
connection with the Real Property and Improvements (the Real Property,
Improvements and Personal Property shall be collectively referred to as the
“Property”).

 

D. To secure payment of the Loan and the performance of all other obligations of
Borrower to Lender under the Loan Documents (as defined in this Agreement),
Borrower shall provide Lender with the following:

 

(i)a first priority financial lien against the Property.      (ii)a first
priority financial lien against BSSD’s interest in the Work Product, Plans and
Specifications and Intangible Property (all as defined in this Agreement).    
 (iii)An Unconditional Guaranty (“Guaranty”) from Item 9 Lab Corp., a Delaware
corporation (“Guarantor”).



 

E. Item 9 and BSSD solicited the Loan from Lender. Nether Lender nor its
principal, Joseph Villasenor, are engaged in the business of making or arranging
loans. The Loan is made as a personal investment with Lender’s own funds and
Lender does not intend to resell the Loan.

 

AGREEMENT:

 

Borrower agrees to borrow from Lender and Lender, in reliance upon the
representations and warranties from Borrower as set forth herein, agrees to make
the Loan to Borrower, all subject to the terms and conditions set forth in this
Agreement. The preceding Background provisions are hereby incorporated as
material terms of the Agreement.

 



SECTION 1

AMOUNT AND GENERAL TERMS OF THE LOAN

 

1.1 Loan Amount. 

 

The maximum amount of the Loan ("Loan Amount”) shall be Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000).

 

1.2 Multiple Advance Loan.

 

This Loan represents a multiple advance credit facility. At the Closing of the
Loan, Lender will disburse approximately Two Million and no/100 Dollars
($2,000,000) directly to Borrower’s approved contractors, subcontractors and
materialmen for work and materials supplied to and incorporated in the Nevada
Real Property (“First Funding”). The outstanding principal balance of the Loan
may be increased by one or more advances by Lender during the Term (each an
“Advance”) within thirty (30) days following the First Funding directly to
Borrower’s approved contractors, subcontractors and materialmen for work and
materials supplied to and incorporated in the Nevada Real Property, on the terms
and conditions set forth in section 1.9.7, below. It is expressly agreed by
Borrower that the maximum outstanding principal on this Note shall not at any
one time exceed the amount of Two Million Five Hundred Thousand and no/100
Dollars ($2,500,000), and the balance of the Loan outstanding at any specific
time shall be the total amount advanced by Lender less the amount of principal
payments, if any, made from time to time by Borrower.

 

1.3 Term.

 

The term of the Loan ("Term") shall be for a period of sixty (60) days from the
date of First Funding.

 

1.3.1. Extension Right. Provided there is not an existing Event of Default under
this Agreement or any of the Loan Documents, or one that will occur with the
giving of notice or the passing of time, or if there exists a non-monetary Event
of Default and Borrower has commenced and is diligently prosecuting a cure, if
any such right exists under this Agreement or the applicable Loan Document,
Borrower shall have the right to extend the Term (“Extension”) for an additional
sixty (60) days, subject to satisfaction of the following, each of which is a
condition of the Extension:

 

(a) Borrower shall give Lender written notice of its election for the Extension
(“Extension Notice”) at least ten (10) days prior to the expiration of the Term.

 

(b) In addition to all other sums due from Borrower to Lender, Borrower shall
pay at the expiration of the Term an extension loan fee equal to fifteen (15%)
percent of the aggregate total of all Lender advances to Borrower during the
Term of the Loan.

 

1.4 Interest.

 

(a) Borrower acknowledges and agrees that (i) extremely limited information,
property reports, due diligence material and time has been made available to
Lender to assess the risks and exposures related to the Loan, (ii) the Security
(as defined herein) provided to Lender will include significant broken priority
exceptions to title insurance, (iii) the Loan represents a substantial risk to
Lender, and (iv) the funds represented by the Loan are instrumental to
Borrower’s business opportunities and alternate funding having better terms or
timing of funding is not otherwise available to Borrower. As a result, Borrower
and Lender have specifically negotiated and agreed that the interest rate of the
Loan is fair and equitable to both Borrower and Lender in light of the risk to
Lender and the opportunities available to Borrower through the use of the Loan
funds and is not the result of undue pressure or influence.

 

(b) Upon the earlier of (i) an incurred Event of Default (as defined in this
Agreement) prior to the expiration of the Term following which Lender exercises
a right to accelerate the unpaid Loan balance, or (ii) at the expiration of the
Term, Borrower shall pay all advanced and unpaid principal, plus a one-time
payment equal to fifteen (15%) percent of the aggregate total of all Lender
advances to Borrower during the Term of the Loan, plus and any other sum due
from Borrower pursuant to this Agreement or any other Loan Document.

 

(c) From the earlier of (i) the date of an uncured Event of Default (as defined
in this Agreement) occurring prior to the expiration of the Term following which
Lender exercises a right to accelerate the unpaid Loan balance, or (ii) the
expiration of the Term, in addition to the Interest described in section 1.4
(b), all unpaid principal of the Loan shall accrue interest at a default rate
equal to eighteen percent (18%) per annum ("Default Rate"). The Default Interest
shall be calculated on the basis of a 30 day month and a 360 day year. 

 



______________ _______________ _______________ Lender Initials Borrower Initials
Borrower Initials



 

1.5 Payments.

 

(a) No payments will be due under the Loan until the end of the Term at which
time all unpaid principal, accrued Interest, fees and any other sum due from
Borrower shall be paid in full.

 

 

1.6 Account Servicing.

 

From and after the Closing of the Loan, Borrower shall direct all payments to
Lender at the address listed above or such other address as Lender may designate
from time to time. At Lender’s option at any time, Lender and Borrower shall
establish a collection account with a commercial servicer (“Collection Agent”)
to which Borrower shall direct all payments on behalf of Lender and shall
execute such standard form(s) of agreement with Collection Agent as are
reasonably required. The costs to establish and maintain the servicing account
shall be paid by Borrower, and the costs shall be no more than are customarily
charged for account servicing in Maricopa County, Arizona. The following shall
apply in connection with Borrower’s payments:

 

(a) A payment shall be deemed to have been paid to Lender as of the date the
payment is processed by Lender or Collection Agent as long as Borrower’s check
is honored by Borrower’s bank. Borrower acknowledges that the processing of
funds by Lender shall be performed in the ordinary course of Lender’s business
and that the time involved in the processing may vary depending upon the
administrative workload of Lender. Any payment received by Lender shall be
conditionally accepted (and shall be not deemed late as long as Lender receives
payment by the date required by this Agreement) by Lender until such time as the
processing of the payment is completed.

 

(b) Payments shall be applied in the order received by Lender and as provided in
the Note (as defined in this Agreement).

 

(c) Borrower shall make payments to Lender as required by the Note and other
Loan Documents without the need for a notice from Lender to Borrower that any
payment is due.

 

1.7 Prepayment.

 

Borrower shall have the right to prepay the unpaid balance of principal,
Interest and all other sums due under the Loan in whole or in part at any time,
without penalty.

 

1.8 Intentionally Omitted.

 

1.9 Disbursements. 

 

At the First Funding of the Loan, which shall be the date Lender pays any
portion of the Loan Amount to or for the benefit of Borrower or to Escrow Agent
(as defined in this Agreement), Lender shall deduct or Escrow Agent shall pay as
instructed by Lender at the Closing (as defined in this Agreement) the following
("Disbursements") which shall be charged to Borrower:

 

1.9.1 Lender’s Expenses. All fees and costs paid and incurred by Lender (or of
any participant in the Loan) in connection with the negotiation, investigation,
evaluation, processing and closing of the Loan, including, but not limited to,
inspections, appraisals or confirmations thereof, surveys or confirmations
thereof, and any other fees and costs incurred by Lender or any participant in
the Loan in connection with the Loan that are not specifically referenced in
this Agreement ("Lender's Expenses"), together with any Interest if there is a
First Funding of any portion of the Loan Amount but the Closing does not take
place. Notwithstanding the foregoing, that portion of the Lender's Expenses that
are incurred by Lender or any participant in the Loan for attorneys' fees and
costs for Lender shall be paid by Borrower even if there is not a Closing of the
Loan, unless such failure is the result of a default by Lender.

 

1.9.5 Escrow Expenses. All expenses in connection with the Escrow, including
escrow fees, title insurance premiums and the cost of any endorsements required
by Lender, recording fees and those amounts necessary to satisfy all
requirements and costs of Escrow Agent.

 

1.9.6 Financial Liens. The payment in full of any financing, tax or similar
liens against the Property, except for the lien owed to Viridis Group I9
Capital, LLC, an Arizona limited liability company, which will be subordinated
to the Loan, and tax liens that are not yet due and payable.

 

1.9.7 Balance of Loan Amount. The Balance of the Loan Amount after the First
Funding and the disbursements listed above will be retained by Lender as an
unfunded reserve for certain specific costs and expenses associated with the
development and improvement of the Nevada Real Property, particularly,
Borrower’s contractors, subcontractors and materialmen for work and materials
supplied to and incorporated in the Nevada Real Property (“Development
Reserve”). Provided there is not an existing Event of Default under the Loan
Documents, Borrower may request an Advance, subject to the following terms and
conditions:

 

(a) The Advance shall not exceed, and shall be used solely and exclusively for,
the reasonable cost and expenses of planning, entitling, developing,
construction, and improving the Nevada Real Property, including without
limitation architectural, engineering, project management and other professional
fees and costs incurred in connection herewith, all as approved by Lender in
Lender’s sole and absolute discretion (collectively, the “Development
Services”).

 

(b) Borrower shall submit a written request for an Advance and as a condition
thereof shall provide to Lender any documents and information reasonably
required by Lender to support the request by Borrower, including, without
limitation, written estimates and/or contracts for Development Services, bids,
invoices, budgets paid receipts, lien waivers or releases, or any other
documents reasonably necessary to support the request by Borrower.

 

(c) There shall not have been filed any liens against the Nevada Real Property
except those which would be discharged from, or contemporaneously with, the any
Advance, or bonded over in a manner acceptable to Lender.

 

(d) Lender may, in its reasonable discretion, engage the services of individuals
or entities to act as representatives of Lender ("Lender Representatives") for
the following:

 

i. To consult with Lender in connection with the Advance;

 

ii. To review bids, quotes and estimates for any Development Services;

 

iii. To inspect the progress of any Development Services to ensure that they are
completed in a workmanlike manner;

 

iv. To keep separate records in connection with any Development Services;

 

v. To otherwise assist Lender in connection with the administration of any
Advance under the Loan.

 

(e) Any reasonable expense of Lender, including without limitation the cost of
the Lender Representatives, Lender’s reasonable attorneys’ fees and title
insurance fees, related to any Advance or resulting from the requirements set
forth herein shall be the responsibility of and paid by Borrower (or may be
deducted by Lender) from the Advance.

 

(f) Lender shall have no obligation to make an Advance or to disburse Loan
proceeds if: (i) Borrower becomes incompetent or becomes insolvent, files a
petition in bankruptcy or similar proceedings, or is adjudged a bankrupt, (ii)
there occurs a material adverse change in Borrower’s financial condition, or
(iii) in Lender’s reasonable judgment, such an Advance would impair or diminish
Lender’s security for the Loan as compared to that which would exist in the
event the requested Advance were not made.

 

(g) All Advances will be made by disbursement from Lender directly to Borrower’s
contractors, subcontractors and materialmen for work and materials supplied to
and incorporated in the Nevada Real Property that are approved by Lender in
Lender’s sole and absolute discretion.

 

1.10 Promissory Note.

 

The Loan shall be evidenced by a promissory note ("Note") from Borrower to
Lender.

 

1.11 Security for Note. 

 

Borrower's obligations under the Note shall be secured and otherwise documented
by the execution, delivery and perfection of the following instruments and
documents:

 

1.11.1 Deed of Trust. A first priority deed of trust, assignment of rents and
security agreement ("Deed of Trust") against the Real Property and Improvements,
subject only to the exceptions approved by Lender in its sole and absolute
discretion ("Title Exceptions").  The security agreement incorporated into the
Deed of Trust will include, without limitation, the collateral described on
attached Exhibit B.

 

1.11.2 Work Product Collateral Assignment. A first lien collateral assignment
from Borrower to Lender of all existing and future Work Product (“Work Product
Collateral Assignment”).

 

1.11.3 Intangible Property Collateral Assignment. A first lien collateral
assignment from Borrower to Lender (“Intangible Property Collateral Assignment”)
of all of the existing and future: zoning approvals, plats, site plans,
licenses, permits; reports of architects, engineers, appraisers and other third
party consultants; declarant’s rights under covenants, conditions and
restrictions and similar documents; and easements, rights-of-way and other
covenants running with the land (“Intangible Property”).

 

1.11.4 Financing Statement. One or more Uniform Commercial Code Financing
Statement(s) for filing with the Arizona Secretary of State and/or recording
with the office of the Pinal County Arizona Recorders in connection with the
security interests granted to Lender under the Deeds of Trust ("Financing
Statements”).

 

1.11.5 Environmental Indemnity Agreement. An environmental indemnity agreement
("Environmental Indemnity Agreement") from Borrower and Guarantor to Lender.

 

1.11.6 Organizational Documents Certificate. A certificate from Borrower and the
manager or members of Borrower that the organizational documents given by
Borrower to Lender are true and complete ("Organizational Documents
Certificate”).

 

1.11.7 Unconditional Guaranty. The Guaranty from Guarantor.

 

1.11.8 Subordination Agreement. A Subordination Agreement by and between Lender,
Borrower and Viridis Group I9 Capital, LLC in form acceptable to Lender.

 

1.12 Other Documents.

 

If requested by Lender, Borrower and any Guarantors shall execute and deliver to
Lender such other documents or instruments ("Other Documents”) as are reasonably
required to reflect the terms and provisions of this Agreement and to perfect
and protect Lender's lien against the Property.

 

1.13 Loan Documents. 

 

This Agreement, the documents and instruments described in the Sections above
captioned "Promissory Note”, "Security for Note” and "Other Documents” shall be
collectively referred to herein as the "Loan Documents." The Loan Documents
shall be consistent with this Agreement and shall be in a form and content
satisfactory to Lender in its sole discretion.

 

1.14 Escrow.

 

An escrow for the Loan shall be with Thomas Title and Trust, 7150 E. Camelback
Road, Suite 195, Scottsdale Arizona 85251, with Sheila Hunter (Phone
480-222-1116 x 2000, e-mail shunter@thomastitle.com) to act as escrow officer
("Escrow Agent"). The Loan Documents shall be executed by Borrower and Lender
and, as necessary, delivered to the Escrow Agent contemporaneously with the
execution of this Agreement.

 

1.15 Closing.

 

The portion of the Loan Amount not deducted by Lender shall be disbursed by
Escrow Agent as provided in this Agreement when all terms and conditions of the
Agreement have or will be performed to the satisfaction of Lender; provided,
however, that said date shall not be later than August 30, 2019 ("Closing"). The
foregoing closing date contingency is established solely for the benefit of
Lender and may be waived by Lender to permit Closing on a later date in Lender’s
sole and absolute discretion.

 

SECTION 2

REPRESENTATIONS AND WARRANTIES

 

Borrower hereby represents and warrants to Lender as of the date of this
Agreement as follows:

 

2.1 Organization of Borrower. 

 

BSSD is a limited liability company, duly formed and validly existing under the
laws of the state of Arizona; Item 9 is a limited liability company, duly formed
and validly existing under the laws of the state of Nevada; each Borrower and
the persons or entity signing for it have the requisite power and authority to
enter into and execute the Loan Documents; and each Borrower has the requisite
power and authority to carry out all of the provisions thereof, transact the
business in which it is engaged, and perform under all of the terms and
provisions of the Loan Documents.

 

2.2 Status of Guarantor.

 

Guarantor is a corporation, duly formed and validly existing under the laws of
the state of Delaware; Guarantor and the persons or entity signing for it have
the requisite power and authority to enter into and execute the Guaranty; and to
carry out all of the provisions thereof.

 

2.3 Execution and Delivery of Loan Documents. 

 

The execution and delivery of the Loan Documents by Borrower and the
consummation of the transaction contemplated thereby: (i) have been duly
authorized by all actions required or necessary under the terms and provisions
of all applicable governing instruments, laws or otherwise; (ii) create legal,
valid and binding obligations of Borrower, subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors generally and to general
principles of equity; and, (iii) do not conflict with or result in the violation
of any valid regulation, order, writ, judgment, injunction or decree of any
court or governmental or municipal instrumentality, or in the breach of or
default under any indenture, contract, agreement or other instrument to which
Borrower is a party or by which its assets may be bound.

 

2.4 Judgments and Litigation. 

 

To Borrower’s actual knowledge, there are not any outstanding or unpaid
judgments or arbitration awards against Borrower or any of the Property and
there are not any actions, suits or proceedings pending or, to the actual
knowledge of Borrower, threatened against the Borrower or any of the Property
that could materially affect Borrower’s ability to repay the loan or adversely
affecting Borrower's ability to perform under the Loan Documents in any court or
before any governmental or quasi-governmental body, and, to the knowledge of
Borrower, Borrower and the Property are not subject to any default or violation
with respect to any valid rule, regulation, statute, law, ordinance, order,
writ, judgment, decree, code, requirement or order of any court or other
governmental or municipal department, commission, board, bureau, agency or
instrumentality. 

 

2.5 Criminal Matters.

 

Borrower, and to Borrower’s actual knowledge, any Guarantor and any manager or
member of Borrower, are not the subject of a criminal investigation, indictment
or conviction, including any by or relating to the United States Internal
Revenue Service.

 

2.6 Bankruptcy Matters.

 

Borrower, and to Borrower’s actual knowledge, any manager or member of Borrower,
are not the subject of a voluntary or involuntary bankruptcy proceeding within
the last seven (7) years.

 

2.7 Title to the Property.

 

Borrower has or shall have at Closing good and marketable fee simple title to
the Property free and clear of all liens, charges, claims, options, encumbrances
and other matters except any existing matters of record that are approved by
Lender before the Closing as provided in this Agreement.

 

2.8 Rights of Possession.

 

The Property is not, as of the Closing, subject to any lease or other right of
possession.

 

2.9 Contiguous Parcels.

 

The legal description for each portion of the Property describes a contiguous
parcel without any separations or restrictions between the described parcels.

 

2.10 Encroachments.

 

To Borrower’s knowledge, there are not any encroachments on or from the Property
other than as shown on the Survey (as defined herein).

 

2.11 Environmental Condition.

 

To Borrower’s actual knowledge, and except as disclosed in the Environmental
Assessment (as defined in this Agreement), or any other environmental report
previously delivered to Lender, there are not any Hazardous Materials (as
defined in this section) on, in or under the Property, except for those
Hazardous Materials that are being stored and handled in compliance with
applicable Environmental Laws (as defined in this section). Hazardous Materials
shall have the broadest meaning specified in the Environmental Laws for
"hazardous substances”, "solid waste” and "hazard". "Environmental Laws" are The
Federal Water Pollution Control Act (33 U.S.C. '1251 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. '6901 et seq.), the Safe
Drinking Water Act (42 U.S.C. '3000(f) et seq. the Toxic Substance Control Act
(15 U.S.C. '2601 et seq.), the Clean Air Act (42 U.S.C. '7401, et seq.), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. '9601 et seq.), the Clean Water Act (33 U.S.C. '1251 et seq.), the
Hazardous Materials Transportation Act of 1974 (49 U.S.C. '1801 et seq.), the
Occupational Safety and Health Act (29 U.S.C. '651 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. '136 et seq.), the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. '1101 et seq.) and
any other law, rule, regulation, ordinance or statute now existing or
hereinafter enacted relating to air, soil, water, environmental or health and
safety conditions, including any of the State of Arizona.



 

2.12 Environmental Assessment.

 

To Borrower’s actual knowledge, the Environmental Assessment is complete, true
and correct in all material respects. Any recommendations contained in the
Environmental Assessment have been satisfied by or on behalf of Borrower before
the Closing.

 

2.13 Liens. 

 

Borrower has not made any contract or arrangement of any kind which has given
rise to, or the performance of which by the other party thereto, would give rise
to, a lien or claim of lien of any kind whatsoever against any of the Property,
including a mechanic and materialman’s lien, for which payment in full has not
been arranged, except any matters of record that are approved by Lender before
the Closing as provided in this Agreement.

 

2.14 No Adjustment.

 

Each obligation and the indebtedness created under the Loan Documents is free
from any claim by Borrower for credit, deduction, allowance, dispute, defense,
set-off or counterclaim.

 

2.15 Financial Statements. 

 

Each of the financial statements (including the notes thereto) and other
financial information of any person or entity provided to Lender in support of
Borrower's application for the Loan are materially true, correct and complete,
and present fairly the financial condition and the results of operations of the
person or entity set forth in such financial statements. There have not been any
material adverse changes in the condition, affairs or prospects, financial or
otherwise, of any person or entity whose financial condition is reflected in any
of the aforesaid financial statements since the date of such financial
statements; and Borrower is unaware of any facts or circumstances which might
give rise to any such material adverse change.  In the event Borrower becomes
aware of any such material change, either before or after any disbursement by
Lender, Borrower shall notify Lender in writing immediately after Borrower
becomes aware of such facts or circumstances.

 

2.16 Third Party Consent. 

 

To Borrower’s actual knowledge, Borrower has acquired the consent, approval or
authorization of all third parties (including any governmental authority)
necessary to enter into, execute and deliver the Loan Documents and perform the
acts and obligations required or contemplated thereby. 

 

2.17 Zoning.

 

INTENTIONALLY OMITTED

 

2.18 No Moratorium.

 

INTENTIONALLY OMITTED

 

2.19 Commissions or Fees. 

 

Borrower has not employed or retained any broker or finder or incurred liability
for any brokerage fees, commissions or finder's fees in connection with the Loan
other than Tom Lovell of Stream Capital Partners, and Borrower hereby agrees to
indemnify Lender against any claims for brokerage fees or commissions and to pay
all expenses incurred by Lender in connection with the defense of any action or
proceeding brought by any person or entity to collect any such brokerage fees or
commissions, including, but not limited to attorneys' fees and costs, and Lender
hereby expressly rejects any obligation to pay any such commission or fee in
connection with the Loan.  Lender agrees to indemnify Borrower against any
claims or brokerage fees or commissions incurred as a result of the acts of
Lender.

 

2.20 Flood Zone.

 

To Borrower’s actual knowledge, the Real Property is not located within a 100
year flood plain and the Real Property has not been flooded by a storm or any
other cause prior to Borrower's ownership of the Real Property.

 

2.21 Accuracy of Documents and Information. 

 

To Borrower’s actual knowledge, all Documents and Information (as defined in
this Agreement) furnished or to be furnished to Lender in support of or in
connection with the Loan, accurately and fully set forth (or, as the case may
be, will set forth) the material information contained or purported to be
contained therein. 

 

2.22 Survival of Representations and Warranties. 

 

Except as otherwise provided in the Loan Documents, the foregoing
Representations and Warranties and all representations and warranties set forth
in any of the Loan Documents shall survive until the obligations of Borrower to
Lender shall have been fully performed.  For purposes of this Section, the term
"Loan Documents" shall exclude the Environmental Indemnity Agreement since the
obligations under that agreement continue indefinitely.

 

 

SECTION 3

AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees with Lender that during the term of this Agreement
and so long as any obligation remains owing to Lender by Borrower under the Loan
Documents (excluding the Environmental Indemnity Agreement since the obligations
under that agreement continue indefinitely):

 

3.1 Removal of Liens.

 

Except as otherwise allowed in this Agreement, in the event that any lien or
encumbrance, which could be superior to the lien of Lender (other than a lien
for any real property taxes or assessments that are not yet due and payable) is
filed against the Property, within sixty (60) days from the date that Borrower
receives notice of same, Borrower shall have such lien released or bonded-over
in a manner acceptable to Lender; provided, however, that: (i) Borrower may
contest in good faith the validity or amount of any such lien or encumbrance by
appropriate proceedings provided by law, including payment thereof under
protest, if required, upon furnishing to Lender a cash deposit or other security
in an amount and in form reasonably satisfactory to Lender, which deposit or
other security shall be returned to the party depositing the same upon final
payment by Borrower of said lien or encumbrance; provided further, that upon
final determination (which, in the case of a judgment, shall mean a final
judgment not subject to appeal or further appeal) with respect to any such
contested lien or encumbrance, Borrower will promptly pay any sums found to be
due by it thereon; or (ii) Borrower need not secure the release of such a lien
against the Property or obtain such a bond within such period if the priority of
Lender's lien against the Property with respect to such lien is insured by the
title insurance policy issued to Lender and the title insurer reaffirms such
priority to Lender in writing upon Lender's request.

 

3.2 Payment of Taxes.

 

In addition to paying taxes and assessments at the Closing as required in this
Agreement, Borrower shall pay when due, and before any interest or penalties
shall accrue thereon, all federal, state, and local taxes, assessments, charges,
levies, or indebtedness constituting a lien on the Property (or for non-payment
of which any governmental authority could obtain a lien on the Property). Prior
to delinquency, Borrower shall, if Lender requires, furnish satisfactory
evidence to Lender that all such taxes, assessments, and indebtedness have been
paid. Notwithstanding the foregoing, Borrower may contest in good faith the
validity or amount of such taxes, assessments, charges, levies or indebtedness
by appropriate proceedings provided by law, upon furnishing to Lender a cash
deposit or other security in an amount and form reasonably satisfactory to
Lender to indemnify Lender against sale or forfeiture of, or creation of a lien
against, the Property; provided further that upon final determination with
respect to any such contested taxes, assessments, charges, levies or
indebtedness, Borrower will promptly pay any sums found to be due by them
thereon.

 

3.3 Condemnation.

 

Borrower hereby assigns to Lender all right, title and interest which it may
have in and to any award, including any bond as security therefor, as a result
of the taking of or damage to the Property, or any part thereof, including any
award for any change or changes of grade or route of streets affecting the
Property by reason of condemnation proceedings under the power of eminent domain
or conveyance in lieu thereof. Lender is hereby authorized, directed and
empowered at its option to collect and receive the proceeds of any award from
the authorities making same, including any bond as security therefor, and to
give proper receipts and acquittances therefor, and to apply the same as
provided in this Agreement. Borrower shall make, execute, obtain and deliver to
Lender any and all assignments and other instruments sufficient for the purpose
of making such assignment, free, clear and discharged of any and all
encumbrances of any kind or nature whatsoever except the Title Exceptions.
Borrower may contest in good faith the validity or amount of any award by
appropriate proceedings provided by law. Subject to the Title Exceptions, any
award shall be paid first to the repair or restoration of any damage or
destruction to the Property caused by the condemnation, second to the reduction
of the principal balance and accrued Interest due to Lender, and third to
Borrower. If the amount of any award is sufficient to pay in full all amounts
owed to Lender, at the election of Borrower, any award shall be paid to Lender
until Lender is paid in full, and Borrower shall be paid the balance of any
award.

 

3.4 Casualty.

 

Borrower hereby assigns to Lender all right, title and interest which it may
have in and to any recovery as a result of damage to the Property, or any part
thereof, by reason of fire or other casualty. Lender is hereby authorized,
directed and empowered at its option to collect and receive the proceeds from
all insurance policies, and to give proper receipts and acquittances therefor,
and to apply the same as provided in this Agreement. Borrower shall make,
execute, obtain and deliver to Lender any and all assignments and other
instruments sufficient for the purpose of making such assignment, free, clear
and discharged of any and all encumbrances of any kind or nature whatsoever
except the Title Exceptions. Borrower may contest in good faith the validity or
amount of any recovery by appropriate proceedings provided by law. Subject to
the Title Exceptions, any insurance proceeds shall be paid first to the repair
or restoration of any damage or destruction to the Property caused by the
casualty, second to the reduction of the principal balance and accrued Interest
due to Lender, and third to Borrower. If the amount of any recovery is
sufficient to pay in full all amounts owed to Lender, at the election of
Borrower, any recovery shall be paid to Lender until the Loan is paid in full,
and Borrower shall be paid the balance of any recovery.

 

3.5 Access to Borrower's Books and Records.

 

Borrower shall permit and hereby authorizes Lender or its agents, at all
reasonable times during normal business hours (but not more than once a
quarter), subject to three (3) business days written notice, to have reasonable
access to and to copy its records, books of account, ledgers, journals,
contracts, subcontracts, bills, statements and leases relating to the Property,
including any supporting or related vouchers or other instruments.

 

3.6 Access to Property.

 

During normal business hours, Borrower shall permit Lender and Lender's agents,
employees and assigns (including loan correspondents and brokers) the right of
entry and free access to the Property to inspect the same and, in the case of
the Property and any Improvements, to inspect all work done, labor performed and
material furnished thereon or thereabout, whether during construction or after
completion in each such case at all reasonable times. Any such access by Lender
shall be subject to Lender’s compliance with all applicable laws governing the
cannabis operation of Borrower at the Property. Lender shall indemnify and hold
Borrower from and against any liability or damage caused solely by the
negligence or willful misconduct of Lender during any inspection.

 

3.7 Services to Benefit Lender.

 

All inspections and other services rendered by or on behalf of Lender shall be
rendered solely for the protection and benefit of Lender.

 

3.8 Loan Documents.

 

Each and every term and provision of the Loan Documents shall become and be
covenants and agreements under this Agreement.

 

3.9 Single Asset Entity.

 

Each Borrower shall be used for the sole purpose of owning, developing,
operating and selling its respective real property and each Borrower shall not
own any other assets unless they related directly to this single purpose of such
Borrower.

 

3.10 Future Documents and Information to Lender.

 

Upon Lender’s request, Borrower shall give to Lender any future documents and
information prepared by or for Borrower in connection with the Property,
including, but not limited to the following:

 

(a) Surveys for the Property, including topographical surveys.

 

(b) Environmental reports.

 

(c) Development plans.

 

(d) Site plans.

 

(e) Final plats or plat amendments.

 

(f) If all or any portion of the Loan Amount remains outstanding and unpaid,
updates of the financial statement(s) provided to Lender as referenced in
Section 4.4.2 of this Agreement, on a semi-annual basis commencing October1,
2019. The financial statement(s) need not be prepared according to generally
accepted accounting principles but each shall include all contingent
liabilities, and each shall be certified by Borrower as materially accurate to
the best of that party’s knowledge and belief.

 

Borrower is not obligated to have the above listed items prepared, and Borrower
is only being required to give them to the Lender when they are prepared for
Borrower, except for item (f) above, which Borrower must prepare and deliver to
Lender within thirty (30) days after the period for which such report is due.

 

3.11 Indemnity.

 

Borrower shall indemnify, defend and hold Lender harmless from any and all
claims asserted against Lender or the Property by any person, entity, or
governmental body, or arising out of or in connection with the Property or the
Improvements, other than those arising from Lender’s gross negligence or willful
misconduct. Lender shall be entitled to appear in any proceedings to defend
itself against such claims, and all reasonable costs, expenses and attorneys’
fees incurred by Lender in connection with such defense shall be paid by
Borrower to Lender. Lender shall, in its sole discretion, be entitled to settle
or compromise any asserted claims against it, and such settlement shall be
binding upon Borrower for purposes of this indemnification. All amounts paid by
Lender under this paragraph shall be secured by the Security for the Loan, shall
be deemed an additional principal advance under the Loan, payable within ten
(10) days of demand, and shall bear interest rate at the rate applicable to the
Loan.

 

3.12 Prohibited Acts.

 

Borrower shall not do the following without the consent of Lender:



3.12.1    Enter into any new lease for all or a part of the Property, or amend
any existing leases for all or a part of the Property, except on terms
materially similar to the terms of all existing leases or as approved by Lender
in its reasonable discretion.

 

3.12.2    Except as permitted under the Loan Documents, transfer, assign or
convey part or all of the Property.

 

3.12.3    Use part or all of the Property or any interest in the Borrower as
collateral for a loan or other credit facility except as expressly provided in
this Agreement.

 

3.12.4    Change the current management or managerial control of Borrower.

 

3.12.5    Release, diminish or otherwise modify any access, utility services and
facilities for or to the Property.

 

3.13 Executory Contracts.

 

Notwithstanding any provision to the contrary in this Agreement, Borrower shall
have the right to enter into one or more contracts for the sale or refinancing
of the Property, if the sale or refinancing will result in the full and complete
satisfaction of Borrower’s obligations under the Loan Documents and a release of
Property from the Security for Note.

 

 

SECTION 4

CONDITIONS PRECEDENT TO THE LOAN

 

Lender shall not be obligated to make the Loan unless the following conditions
precedent ("Conditions") shall have been satisfied as determined by Lender in
its sole discretion before the Closing (or sooner as provided in this Section):

 

4.1 Regulatory Authority.

 

Lender is not prohibited from completing the Loan by applicable banking or
regulatory law, rule, regulation or order.

 

4.2 Truth of Representations and Warranties. 

 

The representations and warranties made by Borrower in the Loan Documents shall
be correct in all material respects on and as of the date of this Agreement and
as of the date of the Closing with the same effect as though they had been made
on and as of the date of the Closing.

 

4.3 No Event of Default. 

 

There shall exist no condition, event or act that would constitute an Event of
Default hereunder and no condition, event or act which, with the giving of
notice or lapse of time, or both, as specified in this Agreement, would
constitute an Event of Default hereunder. 

 

4.4 Documents and Information.

 

If not already delivered to Lender, Borrower shall deliver to Lender on or
before the Closing true and correct copies (or in the case of tenant leases,
access for purposes of review) of the following ("Documents and Information”):

 

4.4.1 Organizational Documents. Organizational documents of Borrower, including
any amendments, and any other documents and information to show the existence
and authority of Borrower and those persons signing on behalf of Borrower.

 

4.4.2 Financial Statements. The following financial statements and information
for Borrower:

 

(a) Signed statement of assets and liabilities of Borrower, current within 120
days of the Close of Escrow, certified to Lender as accurate to the best of
Borrower’s knowledge and belief.

 

4.4.3 Environmental Assessment. Unless expressly waived by Lender in writing, a
Phase I environmental assessment for the Property ("Environmental Assessment")
showing that there has not been, and there is not now, any violation of any and
all applicable federal, state or local Environmental Laws.

 

4.4.4 Title Report. Current title report for the Real Property including the
Schedule B items for exceptions and requirements, county assessor's tax parcel
map for the Real Property and a tax information sheet for the Real Property.

 

4.4.5 Survey. Unless expressly waived by Lender in writing, an ALTA survey of
the Real Property ("Survey") by a registered civil engineer or registered land
surveyor acceptable to Lender, showing the zoning of the Real Property, proper
ties to locating monuments, location of any improvements on the Real Property
(including setbacks and the location and number of parking spaces), easements,
or rights-of-way, over or under the Real Property, together with any
encroachments or projections, fences or any other matters affecting the use and
occupancy of the Real Property, and certification by said Engineer or Surveyor
that there are no other easements or rights-of-way in use or in evidence, over
or under the Real Property, nor any encroachment of any improvements onto
contiguous property by the improvements located on the Real Property nor any
encroachment of improvements from adjoining property onto the Real Property
other than those shown on the Survey. The Survey shall be certified to Lender at
the Closing as of the date of the Survey.

 

4.4.6    Work Product. Any plans, drawings, specifications, estimates, and other
related documents for the development of the Property (“Work Product”).

 

4.5 Loan Documents. 

 

Borrower shall deliver to Lender the Loan Documents and such other documents
that Borrower is required in this Agreement to give to Lender and any other
documents reasonably requested by Lender from Borrower to give effect to this
Agreement, all of which shall be fully executed and, where required,
appropriately acknowledged and delivered.

 

4.6 Lender's Title Insurance Policy. 

 

Borrower shall cause First American Title Insurance Company to provide to Lender
a commitment to issue to Lender immediately after the Closing, at Borrower's
expense, a lender's form extended ALTA Title Insurance Policy (collectively,
"Title Insurance Policy") in an amount equal to the Loan Amount, with such
endorsements as may be required by Lender insuring Lender's first priority lien
against the Property subject only to the Title Exceptions.

 

4.7 Searches.

 

Lender shall obtain or be given appropriate reports to show that there are not
(a) any outstanding financing statements against the Property; (b) any pending
lawsuits or judgments against Borrower, Guarantors, and/or any of their
affiliates in connection with the Property; or (c) any pending criminal
prosecutions or convictions against Borrower, Guarantors, or any of their
affiliates. Borrower shall promptly give to Lender federal tax identification
and social security numbers for Lender to obtain the reports as provided in this
section.

 

4.8 Liability and Property Insurance.

 

Borrower shall maintain in full force and effect and deliver to Lender a copy of
Borrower's insurance policy or policies, or certificates of such policies,
providing the following coverage in connection with the Property:

 

4.8.1 Liability. Liability insurance with coverage of not less than $1,000,000
per occurrence and $2,000,000 in the aggregate.

 

4.8.2 Fire, Casualty and Extended Coverage. Fire, casualty and extended coverage
for not less than the full replacement value of any Improvements (excluding
foundations) and Personal Property or the Amount of the Loan, whichever is
greater.

 

4.8.3 Insurance Company. The above insurance shall be with a company or
companies having a current A. M. Best rating of at least A-X.

 

4.8.4 Endorsement. The copy of the insurance policy or policies shall include an
endorsement or endorsements naming Lender as an additional insured and providing
for not less than ten (10) days written notice to Lender of lapse or
cancellation of said insurance.

 

4.8.5 Use of Proceeds. Any insurance proceeds shall be applied first to the
repair or restoration of any damage or destruction to the Property caused by the
casualty and second, to the reduction of the principal balance due to Lender.

 

4.8.6 Renewal and Replacement. All renewal or replacement policies shall be
given to Lender at least thirty (30) days before the expiration of the renewed
or replaced policies. If the renewal or replacement policies, or certificates of
insurance, are not given to Lender as required in this provision, Lender shall
have the right, but not the obligation, to obtain the required insurance
coverage at the expense of Borrower, and Lender shall not be required to be
concerned about the cost of such insurance. Any amounts paid by Lender for such
insurance shall be immediately due and payable from Borrower.

 

4.9 Waiver.

 

Lender, in its sole discretion, may waive any of the conditions precedent set
forth herein, as all of the said conditions are established for Lender's
benefit.  The waiver of any condition or conditions shall be by written
instrument and shall not constitute a waiver of any other condition or
conditions. Lender's closing of the Loan shall indicate that Lender has received
all of the documents and information required by Lender or that the requirement
has been waived.

 

SECTION 5

DEFAULTS AND REMEDIES

 

5.1 Event of Default

 

The existence or occurrence of any one or more of the following events shall
constitute an event of default under the Loan Documents ("Event of Default"):

 

5.1.1 Nonpayment.  Borrower's failure to make any payments required under the
Loan Documents when due.

 

5.1.2 Nonperformance of Obligations.  Borrower's breach of, or failure to
perform, any other obligations under the Loan Documents.

 

5.1.3 Impairment of Security. Borrower's failure to remove, insure or bond over
any lien, encumbrance or other matter affecting the title to the Property as
required in this Agreement other than Title Exceptions.

 

5.1.4 Misrepresentations of Fact.  Willful or negligent misrepresentations of
material fact by Borrower in any document submitted to Lender in support of the
Loan or in connection with the Loan Documents. 

 

5.1.5 Bankruptcy or Insolvency.  Borrower being insolvent by being unable to pay
debts when due or by having liabilities in excess of assets; or Borrower
committing an act of bankruptcy, making a general assignment for the benefit of
creditors, or the filing by or against Borrower of a voluntary or involuntary
petition in bankruptcy or for the appointment of a receiver (and any involuntary
petition is not dismissed within 90 days from the filing thereof); or if there
commences under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, proceedings affecting the Property or for the composition,
extension, arrangement or adjustment of any of Borrower’s obligations; or if
Borrower's business is discontinued as a going concern or is suspended; or if a
writ of attachment, execution, or any similar process is issued or levied
against any significant part of Borrower's property that is not released,
stayed, bonded or vacated within a reasonable time after its issue or levy. 

 

5.1.6 Failure to Comply with Laws and Governmental Authorities. Borrower's
failure to cure promptly any violation of any law or regulation in connection
with the Property; or Borrower's failure to comply promptly with any provision
of any notice, issued by or filed in any department of any governmental
authority having jurisdiction over Borrower or the Property, of any requirement
or any law or regulation having any effect on or relation to the Property; or
Borrower's failure to furnish to Lender, immediately and without demand, a true
copy of any notice or other document received by or available to Borrower
disclosing any such requirement or violation of any such law or regulation, or
otherwise bearing upon Borrower's compliance thereunder.  In this regard,
"promptly" shall be deemed to mean within thirty (30) days after the giving of
written notification to Borrower of the existence of such violation or notice or
other document or, where such cure or compliance cannot be fully effected within
thirty (30) days, then the commencement of the action to cure or comply within
the same thirty (30) days.  The foregoing notwithstanding, Lender expressly
acknowledges that Borrower’s business at the Property is the agricultural
growth, processing and dispensing of cannabis and that business is accordance
with the laws of the State of Arizona, but that such business is in violation of
applicable federal laws.

 

5.1.7 Receivership. The appointment, pursuant to an order of a court of
competent jurisdiction, or a trustee, receiver or liquidator of the Property or
any part thereof, or of Borrower, or any termination or voluntary suspension of
the transaction of business of Borrower, or any attachment, execution or other
judicial seizure of all or any substantial portion of Borrower’s assets.

 

5.1.8 Termination of Borrower. If Borrower is other than a natural person or
persons, without the prior written consent of Lender in each case, the voluntary
or involuntary dissolution or termination of existence of Borrower.

 

5.2 Remedies.

 

During an Event of Default, Lender shall have the right to exercise any and all
remedies available to it, both at law and in equity, subject to Lender first
giving Borrower five (5) days written notice of, and opportunity to cure, a
monetary Event of Default and thirty (30) days written notice of, and
opportunity to cure, a non-monetary Event of Default; provided, however, that
Borrower shall have a reasonable amount of time after the thirty (30) days for a
non-monetary Event of Default, if the Event of Default cannot be cured within
thirty (30) days and Borrower commences a cure within the thirty (30) days and
diligently prosecutes the cure until it is completed.

 

SECTION 6

MISCELLANEOUS

 

6.1 Amendment. 

 

This Agreement may not be modified in any respect except by an amendment signed
in writing by Lender and Borrower.

 

6.2 Severability. 

 

In the event any provision of this Agreement is illegal, invalid or
unenforceable, such provisions shall not affect the validity of the remainder
hereof. 

 

6.3 Standard of Approval.

 

Where, within this Agreement, the approval or satisfaction of Lender is required
or permitted, or Lender's consent may be granted or withheld, and no standard
for the exercise of Lender's discretion is otherwise specified, Lender may grant
or withhold its satisfaction, approval or consent in its sole and absolute
discretion.

 

6.4 Calculation of Time Periods.

 

Unless otherwise expressly provided in this Agreement, all time periods shall be
in calendar days, but in all instances, the last day for performance shall be a
business day if the last calendar day is not a business day.

 

6.5 Assignability. 

 

Borrower shall not assign this Agreement.  Lender shall have the right to sell
and assign all or any portion of the rights, title and interest herein to one or
more assignees or loan participants, without reservation or restriction. 

 

6.6 Relationship of Parties.

 

The relationship of the parties hereto is that of Borrower and Lender and it is
expressly understood and agreed that nothing contained in this Agreement or in
any Loan Document shall be interpreted or construed to make Lender and Borrower
partners, joint venturers or participants in any other legal relationship except
for Borrower and Lender.

 

6.7 No Drafting Inferences.

 

Each of the parties to this Agreement acknowledge they have had an adequate
opportunity to have the Agreement and the Loan Documents reviewed by counsel of
their choosing, and the terms of each such Agreement or Loan Document shall be
deemed to have been reached as a result of their mutual negotiation and
drafting. No party shall be entitled to a judicial inference for or against such
party by virtue of the degree of their actual participation in the process by
which the Agreement and the Loan Documents were created.

 

6.8 Waiver of Defaults. 

 

The waiver by Lender of any breach or Event of Default by Borrower under any of
the terms of any of the Loan Documents shall not be deemed to be a waiver of any
subsequent breach or Event of Default on the part of Borrower under the Loan
Documents. The acceptance by Lender of a partial amount of a payment due from
Borrower to Lender under this Agreement shall not constitute a waiver of the
requirement of Borrower to make a full payment to Lender and it shall not
constitute a waiver by Lender of the time of the essence provision of this
Agreement.

 

6.9 Time of the Essence. 

 

Time is of the essence of this Agreement and each and all of its provisions. 

 

6.10 Notices.

 

Any notices or other communications which any party may be required, or may
desire, to give, unless otherwise specified, shall be in writing and shall be
(i) hand-delivered, effective upon receipt, (ii) sent by United States Express
Mail or by private overnight courier, effective upon receipt, or (iii) served by
certified mail, postage prepaid, return receipt requested and addressed to such
party at the address set forth above, or to such other address(es) or
addressee(s) as the party to be served with notice may have furnished in writing
to the other party, effective three (3) days after mailing. A copy of any notice
shall be concurrently given as provided in this “Notices” section to the
following:

 



For Lender: Timothy A. La Sota   Timothy A. La Sota, PLC   2198 East Camelback
Road, Suite 305   Phoenix, Arizona 85016   Phone: (602) 515-2649   E-mail:
tim@timlasota.com         For Borrower: Margaret Steiner   Lane & Nach, P.C.  
2001 East Campbell Avenue, Suite 103   Phoenix, Arizona 85016   Phone: (602)
247-8595   Facsimile: (602) 258-6003   E-mail: meg.steiner@lane-nach.com





 





6.11 Benefit and Binding Effect. 

 

This Agreement shall inure to the benefit of and be binding upon the parties and
their representatives, successors, and assigns. 

 

6.12 Attorneys' Fees. 

 

In the event of litigation with respect this Agreement or the Loan Documents,
the prevailing party as determined by the Court, shall be entitled to recover
from the non-prevailing party its costs, expenses and fees, including reasonable
attorneys' fees, as determined by the Court. 

 

6.13 Governing Law. 

 

This Agreement, its construction, validity and effect, shall be governed and
construed by and in accordance with the laws of the State of Arizona.

 

6.14 Defined Terms and Marginal Headings. 

 

Words used herein shall include the plural as well as the singular when
required.  Words used in masculine gender include the feminine and neuter. The
marginal headings and titles to the paragraphs of this Agreement are not a part
of this Agreement and shall have no effect upon the construction or
interpretation of any part hereof. 

 

6.15 Consistency of Documents. 

 

Except for the provisions of the Promissory Note, the other Loan Documents are
not intended to supersede the provisions of this Agreement, but shall be
construed as supplemental thereto.  In the event of any inconsistency between
the provisions of the other Loan Documents and this Agreement, or in the event
the provision in the other Loan Documents are not as complete or clear as this
Agreement, this Agreement shall control.  This Agreement shall survive the
execution, recording and filing of the Loan Documents.

 

6.16 Counterparts, Electronic Signatures and Transmission.

 

Lender and Borrower expressly agree that this Agreement, and each of the
ancillary agreements, documents and instruments executed in connection
therewith, may be executed by DocuSign electronic means and are intended to be
fully enforceable by and between such parties. Counterparts delivered by
electronic transmission (e.g. facsimile, e-mail or DocuSign) shall be effective
in all respects as an original.

 

6.17 Entire Agreement.

 

This Agreement shall constitute the entire agreement of the parties and any
prior or contemporaneous verbal or written understanding or agreement between
the parties shall be superseded by this Agreement. However, the other Loan
Documents that are used in connection with the Loan shall be valid and
enforceable according to their provisions, subject to this Agreement controlling
over any inconsistency.

 

6.18 Waiver of Jury.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT (WHETHER ARISING UNDER
THE CONSTITUTION OF THE UNITED STATES OR THAT OF THE STATE IN WHICH THE REAL
PROPERTY IS LOCATED OR ANY OTHER STATE, OR UNDER ANY FOREIGN JURISDICTION, UNDER
ANY STATUTES REGARDING OR RULES OF CIVIL PROCEDURE APPLICABLE IN ANY STATE,
FEDERAL, OR FOREIGN LEGAL PROCEEDING, UNDER COMMON LAW, OR OTHERWISE) TO DEMAND
OR HAVE A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED TO OR INCIDENTAL TO
THE DISCUSSIONS, DEALINGS, OR ACTIONS OF SUCH PERSONS OR ANY OF THEM (WHETHER
ORAL OR WRITTEN) WITH RESPECT THERETO, OR TO THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE; AND EACH PARTY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY TRIAL COURT WITHOUT
A JURY, AND THAT ANY OTHER PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
SUCH WAIVER OF RIGHT TO TRIAL BY JURY. THE PARTIES ACKNOWLEDGE AND AGREE THAT
THEY HAVE RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF EACH OTHER RELATED DOCUMENT TO WHICH THEY ARE A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER MAKING THE LOAN
DESCRIBED HEREIN. BY WAIVING A JURY TRIAL, THE PARTIES INTEND CLAIMS AND
DISPUTES TO BE RESOLVED BY A JUDGE.

 

Exhibits A and B are attached.

 

 

[Signature pages and acknowledgments follow]

   

 




IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date set forth above. 

 

 

LENDER:

 

 

AENEAS VENTURE PARTNERS, LLC,

an Arizona limited liability company

 

By: ________________________

Joseph Villasenor

Its: Manager

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date set forth above. 

 

 

 



BORROWER:

 

 

ITEM 9 PROPERTIES, LLC,

a Nevada limited liability company

 

By: Item 9 Labs Corp, a Delaware corporation

Its: Manager

 

By: ________________________

Bryce Skalla

Its: President



 

   

 





IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date set forth above. 

 

 

 



BORROWER:

 

 

BSSD GROUP, LLC,

an Arizona limited liability company

 

By: Item 9 Labs Corp, a Delaware corporation

Its: Manager

 

By: ________________________

Bryce Skalla

Its: President

 



   

 



EXHIBIT A

 

(Arizona Real Property Legal Description)

 

 

A PARCEL OF LAND LYING IN AND BEING A PART OF THE SOUTHWEST QUARTER OF SECTION
24, TOWNSHIP 6 SOUTH, RANGE 7 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN,
PINAL COUNTY, ARIZONA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTH QUARTER CORNER OF SAID SECTION 24, A FOUND ARIZONA
DEPARTMENT OF TRANSPORTATION BRASS CAP IN HAND HOLE, FROM WHENCE THE CENTER OF
SAID SECTION 24, A FOUND 1/2 INCH IRON PIN TAGGED LS 20358, BEARS NORTH 01
DEGREES 14 MINUTES 53 SECONDS EAST, A DISTANCE OF 2666.39 FEET;

 

THENCE NORTH 01 DEGREES 14 MINUTES 53 SECONDS EAST, ALONG THE EAST LINE OF THE
SOUTH WEST QUARTER OF SAID SECTION 24, A DISTANCE OF 1388.14 FEET TO THE TRUE
POINT OF BEGINNING;

 

THENCE SOUTH 89 DEGREES 59 MINUTES 36 SECONDS WEST, A DISTANCE OF 755.60 FEET;

 

THENCE NORTH 01 DEGREES 14 MINUTES 55 SECONDS EAST, A DISTANCE OF 288.25 FEET:

 

THENCE NORTH 89 DEGREES 59 MINUTES 36 SECONDS EAST, A DISTANCE OF 755.60 FEET;

 

THENCE SOUTH 01 DEGREES 14 MINUTES 55 SECONDS WEST, A DISTANCE OF 288.25 FEET TO
THE TRUE POINT OF BEGINNING.

 

 

 



EXHIBIT B

 

(Additional Collateral)

 

Security interest in all of the personal property owned by Borrower, wherever
located, existing or hereafter acquired, including, without limitation:

(a) all assets, accounts receivable, documents (including, if applicable,
electronic documents), instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, general intangibles (including all payment intangibles),
money, deposit accounts, and any other contract rights or rights to the payment
of money;

(b) all inventory, materials, work in process and finished goods, and all
present and future claims against supplier of any of the foregoing including
claims for defective goods or over payments to or under shipments by suppliers,
all proceeds arising from the lease or rental of any of the foregoing;

(c) all equipment (including motor vehicles), furniture, fixtures, furnishings,
machinery and supplies;

(d) all other property, together with all accessories, attachments, accessions,
repairs, replacements, parts;

(e) all equipment now or hereafter owned, attached thereto, or used in
connection therewith, as well as any and all goods of a nature similar to those
described, hereafter acquired, and all proceeds, products, rents and profits
thereof in whatever form;

(f) all judgments, awards of damages (including but not limited to severance and
consequential damages), payments, proceeds, settlements or other compensation
heretofore or hereafter made, including interest thereon, and the right to
receive the same, as a result of, in connection with, or in lieu of any damage,
destruction, or injury to, or decrease in value of, the Collateral or any part
thereof, to the extent of the amount of the Obligations at the date of receipt
by the Secured Party of any such judgment, award of damages, payment proceeds,
settlement or other compensation; including interest thereon, and all reasonable
legal fees, costs and disbursements, if any, incurred by Secured Party in
connection with the collection of such judgment, award of damages, payment,
proceeds, settlement or other compensation;

(g) all payments, proceeds, settlements or other compensation heretofore or
hereafter made, including any interest thereon, and the right to receive the
same, from any and all insurance policies covering the Collateral or any portion
thereof;

(h) including specifically but without limitation, each of the identified items
of tangible personal property identified on the attached schedule; and

(i)   all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, (collectively the "Collateral").

This UCC-1 Financing Statement is being filed to evidence Secured Party’s
interest to secure payment and performance of all obligations of Debtor to
Secured Party under that certain Agreement.